Citation Nr: 0124943	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-05 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating service connected skin 
disability (acne vulgaris, atopic dermatitis, and 
folliculitis), evaluated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a November 1996 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 
noncompensable evaluation for a skin disorder classified as 
atopic dermatitis and acne vulgaris.  A March 2001 rating 
decision increased to 30 percent the rating assigned for the 
veteran's skin disorder, effective September 20, 1996.  

A hearing was held in August 2001 at the RO before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.  

At a prehearing conference, the veteran advised that he 
wished to claim entitlement to an earlier effective date for 
assignment of a 30 percent evaluation for his skin condition.  
The issue of entitlement to an earlier effective date has not 
been developed or certified for appellate review.  
Accordingly, the issue is referred to the RO for any action 
deemed appropriate.  Also, at the hearing, the veteran 
clarified that the issue appearing on the title page of the 
decision was the only issue prepared for appellate review 
that he wished to pursue.


FINDING OF FACT

Service connected skin disability (acne vulgaris, atopic 
dermatitis, and folliculitis) is manifested primarily by 
lesions involving the chest, shoulders, back and legs; the 
veteran does not have ulcerations, extensive exfoliation or 
crusting, nor does he have systemic manifestations; the skin 
disorder is not markedly disfiguring.


CONCLUSION OF LAW

A rating in excess of 30 percent for service connected skin 
disability (acne vulgaris, atopic dermatitis, and 
folliculitis) is not warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran was 
evaluated in July 1970 by the dermatology service.  A rash of 
the arms and trunk was attributed to pityriasis rosea.  A 
January 1972 treatment notation indicates that the veteran 
presented at a clinic complaining of a crural rash.  The 
impression was tinea cruris.  

A VA dermatologic examination in June 1972 revealed that the 
veteran had a few, tiny erythropapular lesions in both 
antecubital regions.  A few small papulopustular lesions were 
seen on the chest and back.  The diagnoses were atopic 
dermatitis and acne vulgaris.

VA outpatient records, dated from 1976 to 1996, reflect that 
the veteran was treated on several occasions for episodic 
lesions affecting the face, back and chest.  The lesions were 
attributed to eruptions of acne.  Additionally, in July 1976, 
a rash involving the dorsum of the left foot, as well as the 
arms and legs, was attributed to dermatitis.  In September 
1981, edema of the lips, arms and feet was attributed to 
urticaria/angioedema.

A VA dermatologic examination was performed in October 1996.  
The veteran indicated that, when a rash broke out, it 
involved the back of the thigh and chest; the rash was quite 
pruritic.  Clinical inspection disclosed a rash on the chest 
and 4-5 blackheads over the mid-sternum.  Lesions, associated 
with oiliness, were also seen on the face.  No other skin 
lesions were detected.  Color photographs and slides of 
various parts of the veteran's body, including the face, 
accompany the examination report.  The diagnoses included 
chronic acne.  

Of record are VA outpatient reports dated from December 1999 
to April 2001.  In August 2000, clinical examination showed 
erythematous papules in the follicular distribution of the 
chest, back and arms.  The assessment was folliculitis.  
Treatment notations of December 2000 and January 2001 
indicate that folliculitis had improved.  In April 2001, 
clinical examination revealed a few papules of the chest and 
back.  It was noted that the veteran's folliculitis was doing 
well; medication was to be continued.

A VA dermatologic examination was performed in October 2000.  
The veteran related that he experienced a constant skin 
condition; he had some relief when he used skin medications 
and exacerbations when he did not use them.  He indicated 
that he had localized pruritus during exacerbations.  He 
noted that he had pain and a mild, clear discharge from the 
skin eruptions.  Clinical inspection revealed skin lesions on 
the chest, shoulders, back and legs, the right leg being more 
involved than the left leg.  Currently noted were old, 
postinflammatory changes, measuring 0.3 to 0.5 cm in 
diameter.  There was no evidence of ulceration, exfoliation 
or crusting.  The veteran mentioned anxiety with respect to 
his skin condition, in that he felt embarrassment at taking 
off his clothes in public places and exposing lesions.  

A hearing was held in August 2001 at the RO before the 
undersigned Member of the Board.  In testimony, the veteran 
related that his skin condition was manifested by painful, 
itching red bumps, which burned and then oozed a white fluid.  
He indicated that the red bumps were located on his back and 
chest.  He related that he had breakouts of pimples, 
primarily affecting the back.  He pointed out that a breakout 
of pimples produced constant itching.  He stated that he had 
to apply several topical medications to his skin, in order to 
keep the skin condition under control.  In response to a 
question by the Board Member, the veteran agreed that his 
face was clear of acne, but pointed out that this was due to 
all the medications he applied to his skin.  He indicated 
that he received treatment from VA about every two months.  
He commented that the skin condition was worse in summer.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was were pending when the new Act 
and regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This so because the requirements 
of the new law and regulations have already been satisfied.  
By the statement of the case and supplemental statement of 
the case furnished the appellant, the RO has notified him of 
the information and evidence necessary to substantiate his 
claim.  Pertinent post-service medical records have been 
associated with the record, and the appellant has undergone 
examination in connection with the claim on appeal.  
Furthermore, the appellant has had the opportunity to testify 
at a hearing.  There is no indication that additional 
evidence exists and can be obtained on the issue here in 
question.  Adjudication of this appeal, without referral to 
the RO for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

A 30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

Service connected skin disability (acne vulgaris, atopic 
dermatitis, and folliculitis) is rated on the basis of 
eczema.  The RO has assigned a 30 percent rating for the 
veteran's skin condition.  While consideration has been given 
to rating the veteran under the criteria for scars of the 
head, face or neck as set forth in Diagnostic Code 7800, the 
veteran reported at the hearing that the skin of his face is 
essentially clear.  Thus, a rating under this Code would not 
be appropriate.

The medical evidence shows that the veteran's service 
connected skin conditions are characterized by exacerbations 
and remissions, with symptoms more pronounced in warm 
weather.  The most recent VA examination for rating purposes, 
in October 2000, showed that old, postinflammatory changes 
from skin lesions involved the chest, shoulders, back and 
legs.  However, at the same time, there was no objective 
evidence of ulceration, exfoliation or crusting.  Based on 
the amount of surface area affected by lesions, the Board 
concludes that skin symptoms involve an extensive area.  The 
currently assigned 30 percent evaluation contemplates skin 
lesions involving an extensive area.  The veteran has 
described constant itching, particularly during flare-ups of 
his skin condition.  The currently assigned 30 percent 
evaluation also contemplates constant itching.

In order to be entitled to assignment of a 50 percent rating, 
there must be evidence that the service connected skin 
disability (acne vulgaris, atopic dermatitis, and 
folliculitis) involves ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that it 
is exceptionally repugnant.  Here, there are no objective 
findings of ulceration or extensive exfoliation or crusting, 
and the veteran has not referred to any systemic 
manifestations associated with this disability.  Although the 
veteran reports embarrassment associated with his skin 
condition, the veteran does not claim nor does the record 
demonstrate any overt nervous manifestations associated with 
the skin condition.  In any event, even accepting that the 
veteran has nervous manifestations associated with his skin 
disorder, it nevertheless remains that assignment of a 50 
percent rating for a skin condition is warranted only if 
nervous manifestations are accompanied by ulceration or 
extensive exfoliation or crusting.  This has not been 
demonstrated.  Additionally, a 50 percent evaluation may be 
assigned if the skin condition is exceptionally repugnant.  
This has also not been demonstrated.  In this regard, the 
Board notes that the veteran himself acknowledged that his 
face remains clear of acne with the application of topical 
medications, and the manifestations on his body are limited 
to some discolored spots at the site of healed lesions and, 
when the condition is active, some papules, a rash and 
blackheads.  

For all the foregoing reasons, the claim for a higher 
evaluation for a skin disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to an increased rating in excess of 30 percent 
for service connected skin disability (acne vulgaris, atopic 
dermatitis, and folliculitis) is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

